Citation Nr: 0512810	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a headache disorder, 
secondary to a service connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service was from March to April 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

A videoconference hearing was held in January 2005 before the 
undersigned, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  During the 
hearing, the veteran submitted medical evidence, and she 
waived initial consideration of that evidence by the RO. 


FINDING OF FACT

A headache disorder was not present in service, and the 
veteran's currently diagnosed headache disorder is not 
etiologically related to service and was not caused or 
permanently worsened by the service-connected seizure 
disorder.





CONCLUSION OF LAW

Entitlement to service connection for a headache disorder is 
not established, and is not proximately due to a service-
connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letters dated in August 2001 
and July 2003 of what information and evidence was needed to 
substantiate her claim.  The letters also advised her of the 
information and evidence that should be submitted by her, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, she was advised of the need to submit any 
evidence in her possession that pertains to the claim.  She 
was told that it was her responsibility to support the claim 
with appropriate evidence.  The statement of the case also 
notified the veteran of the information and evidence needed 
to substantiate the claim.  The August 2003 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the notice letters that were provided 
to the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that she 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  She was 
given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letters were 
provided after the RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  As will 
be explained in more detail below, the Board finds that 
further development is not needed in this case with respect 
to the issue on appeal because there is sufficient evidence 
to decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Under Allen, the Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.

The veteran claims that she has headaches as a result of her 
service-connected seizure disorder.  After reviewing the 
evidence, the Board disagrees and finds that the 
preponderance of the evidence is against the veteran's claim.

The service medical records are negative for findings of 
headaches.  The records show that in March 1990 the veteran 
fell out of her bunk and apparently hit her head.  She was 
diagnosed in service with a seizure disorder and, after 
discharge, VA granted her service connection claim for her 
seizure disorder.  The service medical records are negative 
for complaints or findings of a headache disorder and only 
provide evidence against this claim as it fails to indicate 
headaches associated with the service connected disorder or 
with service. 

The Board has reviewed post-service medical evidence of 
record. The post-service medical records dated prior to the 
year 2000 are essentially negative for complaints or findings 
of a headache disorder, providing more negative evidence 
against this claim.  The VA and non-VA treatment records 
during this time show treatment for her seizure disorder.  In 
an August 1995 private medical report, "V.B., M.D.," noted 
that the veteran had complained of daily headaches.  The 
doctor made no finding, however, that the headaches were 
related to the seizure disorder.  This evidence is also 
negative against the veteran's claim as it fails to indicate 
a medical association between the two disorders.

Although VA medical records document complaints and treatment 
for headaches, they are negative for findings of a link 
between the veteran's service-connected seizure disorder and 
her nonservice-connected headaches.  

In a June 2000 VA neurologic examination report, the examiner 
concluded that the veteran's headaches were unrelated to her 
seizures.  After reviewing the medical evidence of record and 
examining the veteran, the VA examiner opined that people who 
have generalized seizures frequently have headaches, but they 
occur after a seizure.  The examiner commented that the 
veteran had episodic headaches at the time of examination, 
despite having had good seizure control during the previous 
five months.  This evidence is negative against the veteran's 
claim.

The VA treatment records, including those submitted by the 
veteran during the February 2005 videoconference hearing, 
show treatment for the veteran's seizure disorder and 
headache disorder.  These records contain no medical finding 
that the two disorders are related.  Without such a medical 
finding, this evidence is not probative.

The Board acknowledges the testimony of the veteran and her 
husband at the hearing before the undersigned in January 
2005.  While she may feel that her headaches are caused or 
aggravated by her service-connected seizure disorder, she and 
her husband are not qualified as medical professionals who 
are trained to make such a medical diagnosis.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The veteran testified that a VA physician had told her that 
the disorders were related.  According to the VA outpatient 
records, however, the VA physician did not indicate that the 
veteran's seizure disorder caused or aggravated her headache 
disorder.  In fact, the VA physician noted that the veteran 
had not had a seizure in a long time, suggesting at least 
that there is no connection between the current headaches and 
the past seizure disorder.

In a December 2004 treatment report, the VA physician 
(different than the one named by the veteran during the 
hearing) diagnosed the headaches as a common migraine.  Once 
again no association between the two disorders was indicated.  

After reviewing the evidence, the Board finds that the 
veteran's headache disorder was not caused or aggravated 
during her two months in service, or by her service-connected 
seizure disorder.  The veteran has not provided medical 
evidence that shows findings of a link between her service-
connected seizure disorder and her nonservice-connected 
headache disorder and the service and post-service medical 
records only provides evidence that does not support this 
claim and provides significant negative evidence against this 
claim.   

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
headaches either directly due to service or as secondary to 
service-connected seizure disorder.  Despite statements by 
the veteran that she suffers from headaches due to her 
service-connected seizure disorder, the Board finds that the 
June 2000 VA examination report is of greater probative 
value, as it was based on a review of the claims file as well 
as objective clinical findings. In addition, the December 
2004 VA outpatient physician diagnosed the veteran's 
headaches as a common migraine, with no finding of a relation 
with the seizure disorder.

Given that the preponderance of the evidence is against the 
veteran's claim, the Board need not consider the doctrine of 
reasonable doubt. See 38 U.S.C.A.  § 5107(b).  Accordingly, 
the appeal is denied.


ORDER

Service connection for a headache disorder, secondary to a 
seizure disorder, is denied.

	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


